Citation Nr: 1614001	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  11-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1991 to August 1991, August 2005 to August 2006, and October 2008 to November 2009, including service in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a May 2013 Travel Board hearing.

This matter was previously before the Board in June 2014 when it was remanded for additional development.  

The June 2014 Board decision also remanded the matter of entitlement to service connection for a left knee disability.  Subsequently, an October 2014 rating decision granted service connection for left knee strain.  The Veteran has not expressed disagreement with the decision, and the matter is no longer before the Board and will not be addressed further.  

Finally, based on several rating decisions after the Board's remand in June 2014, the Veteran was awarded a 100 percent combined schedular rating for his service-connected disabilities, effective from January 21, 2015.  

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).








FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation since July 1, 2012.  


CONCLUSION OF LAW

Effective from July 1, 2012, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  
Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Service connection is in effect for PTSD with major depressive disorder, rated as 50 percent disabling from December 13, 2010, and 70 percent from May 1, 2013; migraine headaches, rated as 30 percent disabling from November 28, 2009, and 50 percent from January 21, 2015; tinnitus, rated as 10 percent disabling from November 28, 2009; right knee chondromalacia, most recently rated as 10 percent from September 23, 2014; left knee strain, rated as 0 percent from September 7, 2010, and 10 percent from September 23, 2014; left gluteal meatus muscle tendinosis, 0 percent from November 28, 2009; and residuals of a right ankle sprain, rated 0 percent from November 28, 2009.  The Veteran has a combined 80 percent rating from November 28, 2009, 70 percent rating from September 7, 2010, 90 percent rating from December 13, 2010, and a 100 percent rating from January 21, 2015.   Therefore, he satisfies the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a) since November 28, 2009.  What remains to be determined is whether the functional impairment associated with his service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran contends that he was last gainfully employed on June 30, 2012 working as a production controller.  See, e.g., April 2014 Social Security Administration (SSA) Disability Determination Explanation report; see also May 2013 Travel Board hearing transcript.  His post-service work experience includes working as a mechanic and as a production controller.  Id.  The Veteran's educational background includes four years of high school.  Id.  

The pertinent evidence of record includes a July 2012 VA treatment record noting the Veteran was out of work due to his headaches.   

At the May 2013 Travel Board hearing, the Veteran testified that strenuous activity causes headaches, and that he lost his job, in part, because of his headaches and his PTSD.  

An April 2014 SSA Disability Determination Explanation report noted the Veteran was limited to light work because physical exertion will trigger his headaches.  

On September 2014 VA knee examination, it was found that the Veteran was unable to stand or walk for over 30 minutes due to left knee pain.  

On September 2014 VA PTSD examination, it was found that the Veteran's psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity, but the examiner also found that there has been an increase in severity and frequency of several PTSD symptoms since the last examination (in January 2011), including anger outbursts, anxiety around groups of people, intrusive memories, and emotional detachment.  

In September 2014 correspondence from J. Tavares, identified as the Veteran's supervisor before he lost his job in 2012, noted that he became the Veteran's supervisor in April 2011.  He related that he noticed the Veteran's work performance had deteriorated and that he was using more sick leave or leaving early due to his headaches at least 6 to 10 times per month.  In addition, the Veteran's grooming was sometimes inadequate and he received multiple warnings and was even sent home on occasion.  It was further noted that the Veteran suffered from a poor memory which significantly impacted his performance.  

On January 2015 VA headaches examination, the examiner noted that the Veteran had a history of missing 3 to 4 days of work per month due to his headaches, and as a result he lost his job.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment since July 1, 2012.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

Based on the evidence presented in this case, the Board finds that the preponderance of the evidence supports a finding that the functional impairment associated with the Veteran's service-connected disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the Veteran's post-service work experience has involved significant physical labor, such as working as a mechanic.  The Board finds significant that the Veteran's former supervisor noted the Veteran's performance was very poor, and that he missed many days of work due to his headaches.  In addition, both the September 2014 and January 2015 VA examinations regarding the Veteran's PTSD and headache disabilities found significant impairment due to the Veteran's service-connected disabilities.  

The Board also finds significant that physical exertion triggers the Veteran's headaches, and that the Veteran's post-service work experience involves a significant amount of physical labor.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and opinions and evidence indicating the Veteran's functional limitations due to his service-connected disabilities, and in light of his individual work experience, training and education, the Board finds that the evidence is at least in equipoise and shows he is entitled to an award of a TDIU rating since June 30, 2012.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Veteran's appeal is granted.  

To the extent the Veteran has personally stated that he was gainfully employed until July 1, 2012, the Board finds that the matter of entitlement to a TDIU rating prior to July 1, 2012, is without merit.  Therefore, to the extent the Veteran seeks entitlement to a TDIU rating prior to July 1, 2012, such is denied.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disability is granted effective from July 1, 2012.


REMAND

In regards to the claim for an increased rating for PTSD with major depressive disorder, this matter was remanded by the Board in May 2014 to provide the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of the disability.  Such examination was provided to the Veteran in September 2014.  Notably, the examiner found that there has been an increase in the severity and frequency of several PTSD symptoms since the prior examination in January 2011.  

Inasmuch as the Veteran is already rated 70 percent disabling due to his service-connected PTSD with major depressive disorder, and based on the finding of the September 2014 VA examiner, it appears the Veteran may be entitled to an increased rating.  The May 2014 Board remand instructions requested that the RO adjudicate the Veteran's increased rating claim for PTSD.  Such order remains uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Court has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Bradley, 22 Vet. App. at 294 (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated as 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  Here, in light of the September 2014 VA PTSD examiner's finding that there has been an increase in the severity and frequency of several PTSD symptoms, thereby suggesting the Veteran may be entitled to a 100 percent rating for his PTSD with major depressive disorder alone or to a TDIU based on his psychiatric disability alone, a remand of his increased rating claim for his psychiatric disability is necessary to determine whether the Veteran is entitled to SMC pursuant to 38 U.S.C.A. § 1114(s).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the September 2014 VA examiner.  The examiner is asked to provide an opinion whether the impact of the Veteran's PTSD with major depressive disorder on his ability to secure or follow a substantially gainful employment due to his psychiatric disability alone, has worsened in severity, such as to reflect total occupational and social impairment.  

The examination report must include a complete rationale for any opinions expressed.  

2. Then adjudicate the Veteran's claim for a higher rating for his PTSD with major depressive disorder, to include entitlement to a TDIU based on his psychiatric disability alone (and, if warranted, the claim for entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s)).  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


